Title: From George Washington to James Wilkinson, 24 March 1781
From: Washington, George
To: Wilkinson, James


                  
                     Sir
                     Head Quarters, New Windsor 24th March 1781
                  
                  I have so repeatedly, but without effect, called upon you to attend the Business of your Department, near Head Quarters, that I have been under the disagreable necessity of representing the matter to Congress.  It is with them therefore to determine whether your general place of residence shall be at Philadelphia or with the Army.  I am Sir Your Most Obedient Servant
                  
                     Go. Washington
                  
                  
                     A true Copy
                       James Wilkinson
                  
                  
               